Name: Council Decision (CFSP) 2019/1297 of 31 July 2019 amending Decision (CFSP) 2016/2382 establishing a European Security and Defence College (ESDC)
 Type: Decision
 Subject Matter: employment;  EU institutions and European civil service;  personnel management and staff remuneration;  teaching;  European construction;  education
 Date Published: 2019-08-02

 2.8.2019 EN Official Journal of the European Union L 204/36 COUNCIL DECISION (CFSP) 2019/1297 of 31 July 2019 amending Decision (CFSP) 2016/2382 establishing a European Security and Defence College (ESDC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1), 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 21 December 2016, the Council adopted Decision (CFSP) 2016/2382 (1), establishing a European Security and Defence College (ESDC). (2) On 14 May 2018, the Council adopted Decision (CFSP) 2018/712 (2), entrusting the ESDC with the creation of the Cyber Education, Training, Evaluation and Exercise platform, while noting the need to ensure complementarity with other Union efforts and initiatives. (3) On 6 November 2018, the Council adopted Decision (CFSP) 2018/1655 (3), amending Decision (CFSP) 2016/2382 and establishing a financial reference amount for the period from 1 January 2019 to 31 December 2019. (4) On 20 September 2018, the Political and Security Committee adopted the Terms of Reference for the EU Civilian Training Group as a special configuration of the Committee for Civilian Aspects of Crisis Management. (5) On 15 March 2019, during the meeting of the EU Civilian Training Group, Member States expressed the need for Union financial support for the Civilian Coordinators for Training (CCT). (6) On 3 June 2019, the ESDC Steering Committee decided that the ESDC should administer and manage the costs relating to travel and accommodation expenses of the CCT. (7) Decision (CFSP) 2016/2382 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 4(3) of Decision (CFSP) 2016/2382, the following point is added: (j) support the Committee for Civilian Aspects of Crisis Management and the EU Civilian Training Group by administering and managing the travel and accommodation costs relating to the activities of the Civilian Coordinators for Training.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 31 July 2019. For the Council The President T. TUPPURAINEN (1) Council Decision (CFSP) 2016/2382 of 21 December 2016 establishing a European Security and Defence College (ESDC) and repealing Decision 2013/189/CFSP (OJ L 352, 23.12.2016, p. 60). (2) Council Decision (CFSP) 2018/712 of 14 May 2018 amending Decision (CFSP) 2016/2382 establishing a European Security and Defence College (ESDC) (OJ L 119, 15.5.2018, p. 37). (3) Council Decision (CFSP) 2018/1655 of 6 November 2018 amending Decision (CFSP) 2016/2382 establishing a European Security and Defence College (ESDC) (OJ L 276, 7.11.2018, p. 9).